      0:20-cv-03359-MBS          Date Filed 08/25/21     Entry Number 20        Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION


James Brian Dutton,                 ) Civil Action No. 0:20-3359-MBS
                                    )
                         Plaintiff, )
                                    )
            v.                      )            ORDER
                                    )
Commissioner of the Social Security )
Administration,                     )
                                    )
                         Defendant. )
____________________________________)


       Plaintiff James Brian Dutton brought this action to obtain judicial review of Defendant

Commissioner of the Social Security Administration’s final decision denying his claim for

supplemental security income. By order dated June 4, 2021, the court granted the Commissioner’s

motion for remand and remanded the matter for further administrative proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). ECF No. 15.

       The matter is now before the court on Plaintiff’s motion for attorney’s fees under the Equal

Access to Justice Act, 28 U.S.C. § 2412(d). ECF No. 17. Plaintiff moves for an award of fees in

the amount of $5,435.55. On August 18, 2021, the parties filed a stipulation for an award of

$5,200.00 in fees. ECF No. 19.

       Plaintiff’s motion for attorney’s fees, ECF No. 17, is granted in the amount of $5,200.00,

to be paid in accordance with the procedures set forth in the parties’ stipulation, ECF No. 19.

       IT IS SO ORDERED.

                                                             /s/Margaret B. Seymour
August 23, 2021                                              Margaret B. Seymour
Columbia, South Carolina                                     Senior United States District Judge
